      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 1 of 24



                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

KELVIN ROBINSON,                      :

                 Petitioner           :   CASE NO. 3:16-CR-64-04

           v.                         :      (JUDGE MANNION)

UNITED STATES OF AMERICA,             :


                 Respondent           :


                              MEMORANDUM

     Pending before the court is petitioner Kelvin Robinson’s (“Robinson”)

Motion to Vacate, Set Aside, or Correct his 84-month sentence of

imprisonment imposed on December 29, 2016. (Doc. 112). Robinson is

currently serving his prison sentence at FCI Fort Dix, New Jersey.

Robinson’s motion is filed pursuant to 28 U.S.C. §2255 and is based upon

the Supreme Court’s decision in United States v. Davis, ––– U.S. ––––, 139

S.Ct. 2319, 204 L.Ed.2d 757 (2019) (holding that the residual clause of 18

U.S.C. §924(c)(3)(B) is unconstitutionally vague and violated the Due

Process Clause). Robinson claims that his conviction and sentence on Count

3 for a violation of 18 U.S.C. §924(c) must be vacated because his predicate

offense of Hobbs Act robbery can no longer be considered a crime of

violence. As relief, Robinson requests the court to vacate his conviction and


                                     1
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 2 of 24



sentence for a violation of §924(c) arguing that it violates his due process

rights based on Davis. For the following reasons, Robinson’s motion, (Doc.

157), will be DENIED.



I.    BACKGROUND 1

      On March 15, 2016, an Indictment was filed against Robinson and his

three co-defendants, Tracy Whiting, Rodney Whiting, and Kwa’Shone

Roane, based on their alleged involvement in a robbery of the Econo Lodge

in Scranton, Pennsylvania, on February 13, 2016. (Doc. 1). The Indictment

charged all four defendants with the following offenses: Count 1, Conspiracy

to Commit Interference with Commerce by Robbery, in violation of 18 U.S.C.

§1951; Count 2, Interference with Commerce by Robbery, in violation of 18

U.S.C. §1951 (“Hobbs Act” robbery); and Count 3, Use of a Firearm During

and in Furtherance of a Crime of Violence, in violation of 18 U.S.C. §924(c).

Counts 2 and 3 also included Aiding and Abetting, in violation of 18 U.S.C.

§2, and Pinkerton liability.




      1
       Since the complete background of this case is stated in the motion
and the briefs of the parties, it shall not be fully repeated herein. The factual
background of this case is also detailed in the PSR. (Doc. 104, ¶’s 6-11).
      The court notes that Robinson’s three co-defendants, Rodney Whiting,
Tracy Whiting, and Kwa’Shone Roane, also filed similar §2255 motions to
vacate their convictions on Count 3 for violating §924(c) based on Davis.

                                       2
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 3 of 24



     On September 7, 2016, Robinson executed a written plea agreement.

(Doc. 66). On October 4, 2016, Robinson pled guilty to Count 3 of the

Indictment. Specifically, Count 3 charged that on February 13, 2016,

Robinson and his three co-defendants, aiding and abetting each other, did

knowingly use, carry, brandish and possess firearms, namely, handguns,

during and in relation to, and in furtherance of, a crime of violence, that is,

the interference with commerce by robbery, committed at the Econo Lodge,

1175 Kane Street, Scranton, Pennsylvania, a violation of 18 U.S.C. §1951

and §924(c)(1)(A). (Doc. 1). 2

     After Robinson’s guilty plea, the court directed that a presentence

investigation report (“PSR”) be prepared. The PSR was filed on December

15, 2016. (Doc. 104).

     With respect to Count 3, the plea agreement, (Doc. 66, ¶11), indicated

that Robinson, aiding and abetting others, during the commission of the

robbery at the Econo Lodge, did knowingly use, carry and brandished

firearms, and money ($180) was obtained from an employee of the Lodge,

against the employee’s will, by means of actual and threatened force,

violence, and fear of injury to the employee. It also stated that the mentioned

facts were foreseeable to Robinson, “who had advance knowledge that his


      2
       The court notes that Robinson’s three co-defendants also executed
plea agreements in which they all agreed to, and did, plead guilty to Count
3, a violation of Section 924(c). Roane also pled guilty to Count 2.
                                      3
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 4 of 24



accomplices would use and carry firearms during and in relation to, and

would possess firearms in furtherance of, the robbery.” The PSR indicated

that Robinson went to Scranton along with his friends, Tracy Whiting and

Kwa’Shon Roane, to visit his Tracy’s cousin Rodney Whiting, and that they

discussed committing a robbery. Rodney Whiting then drove Tracy Whiting

along with Roane and Robinson to the Econo Lodge and, then Robinson,

Roane, and Tracy Whiting, while possessing firearms, “entered the hotel,

forced the clerk behind the counter, and robbed him at gunpoint.” The PSR

also indicated that surveillance video from the Lodge showed two of the

robbers, namely, Tracy Whiting and Kwa’Shon Roane, brandishing

handguns and forcing the employee behind the counter at gunpoint and

stealing money from a cash register. Although it was not clear in the video if

Robinson used a firearm, the government contended that he was aware that

firearms were in the vehicle before and after the robbery, and that he was

aware that Tracy Whiting and Roane were going to and did use firearms

during the robbery. (Doc. 104, PSR ¶’s 9-11).

     On December 29, 2016, Robinson was sentenced to a term of

imprisonment of 84 months on Count 3, followed by a 2-year term of

supervised release. (Doc. 112).

     Robinson did not file a notice of appeal with the Third Circuit regarding

his judgment of sentence.


                                      4
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 5 of 24



      On June 23, 2020, Robinson filed a motion, pursuant to 28 U.S.C.

§2255, to vacate his conviction under §924(c) based on the Davis case.

(Doc. 157). On June 24, 2020, pursuant to this court’s Standing Order 19-

08, Robinson was appointed counsel from the Federal Public Defender

Office, pursuant to the Criminal Justice Act, 18 U.S.C. §3006A, to represent

him and to assist him with his motion to vacate predicated on the Davis case.

(Doc. 161). Specifically, Robinson seeks the court to set aside his conviction

and sentence on Count 3 of the Indictment, for a violation of Section 924(c),

alleging that his predicate offense is no longer a crime of violence.

      The court directed the government to respond and, on August 20,

2020, the government timely filed its brief in opposition to Robinson’s motion.

(Docs. 166 & 170). On September 1, 2020, Robinson filed his reply brief.

(Doc. 174).

      Having been fully briefed, Robinson’s motion is now ripe for review.



II.   STANDARD

      When a district court judge imposes a sentence on a defendant who

believes “that the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack, [the defendant]


                                       5
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 6 of 24



may move the court which imposed the sentence to vacate, set aside or

correct the sentence.” 28 U.S.C. §2255, ¶1; see United States v. Eakman,

378 F.3d 294, 297-98 (3d Cir. 2004).

     “Unless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief, the court shall cause notice

thereof to be served upon the United States Attorney, grant a prompt hearing

thereon, determine the issues and make findings of fact and conclusions of

law with respect thereto.” 28 U.S.C. §2255(b).

     A §2255 motion “is addressed to the sound discretion of the district

court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). “[A]

motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner

to raise a collateral attack on his or her federal sentence for any error that

occurred at or prior to sentencing.” Paulino v. U.S., 2010 WL 2545547, *2

(W.D. Pa. June 21, 2010) (citations omitted). “In order to prevail on a §2255

motion to vacate, set aside, or correct a sentence, a Petitioner must show

‘(1) an error of constitutional magnitude; (2) a sentence imposed outside the

statutory limits; or (3) an error of fact or law that was so fundamental as to

render the entire proceeding invalid.’” U.S. v. Bates, 2008 WL 80048, *2

(M.D. Pa. Jan. 7, 2008) (quoting Mallet v. U.S., 334 F.3d 491, 496-97 (6th Cir.

2003)). “The petitioner bears the burden of proof under §2255 and must




                                       6
       Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 7 of 24



demonstrate his right to relief by a preponderance of the evidence.” U.S. v.

Ayers, 938 F.Supp.2d 108, 112 (D. D.C. 2013) (citation omitted).

       Additionally, “Section 2255 does not afford a remedy for all errors that

may have been made at trial or during sentencing”, “[r]ather, Section 2255 is

implicated only when the alleged error raises ‘a fundamental defect which

inherently results in a complete miscarriage of justice.’” Williams v. United

States, 2016 WL 6892375, *2 (M.D. Pa. Nov. 22, 2016) (internal citations

omitted).

       “If the court determines that the sentence was not authorized by law,

was unconstitutional, or is otherwise open to collateral attack, the court may

vacate the judgment, resentence the prisoner, or grant the prisoner a new

trial as appropriate.” United States v. Milan, 2020 WL 6682535, *2 (M.D. Pa.

Nov. 12, 2020) (citing 28 U.S.C. §2255(b)).



III.   DISCUSSION

       This court has jurisdiction over Robinson’s motion under §2255

pursuant to pursuant to 28 U.S.C. §§1331 and 2241.

       In his §2255 motion, Robinson seeks to vacate his conviction under

§924(c) as unconstitutional, claiming that the underlying predicate crime of

Hobbs Act robbery no longer qualifies as a “crime of violence” under the rule

announced by the Supreme Court in Davis. Since his motion was filed within


                                       7
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 8 of 24



one year of the date on which the Davis decision was issued, (June 24,

2019), it is timely. See Milan, 2020 WL 6682535, *2 (“A federal prisoner may

… file a §2255 motion within one year from ‘[t]he date on which the right

asserted was initially recognized by the Supreme Court, if that right was

newly recognized by the Supreme Court and made retroactively applicable

to cases on collateral review.’”) (citing 28 U.S.C. §2255(f)(3)). The court also

finds no merit to the government’s penultimate argument that Robinson’s

claim based on Davis is procedurally defaulted and that he could have raised

this issue earlier when the case was initially charged. Robinson’s instant

constitutional vagueness challenge to §924(c)(3)(B) was not available to him

prior to Davis. See In re Matthews, 934 F.3d 296 (3d Cir. 2019) (Third Circuit

authorized petitioners’ second or successive §2255 motions after the Davis

case finding that they were timely and that the issue of whether “petitioners’

crimes fall under the elements clause or the challenged residual clause is

itself a merits inquiry.”). See also United States v. Cunningham, 2020 WL

6504636 (M.D. Pa. Nov. 5, 2020) (after the Davis decision, the Third Circuit

authorized defendant’s second or successive Section 2255 motion to vacate

his conviction and consecutive mandatory minimum sentence under 18

U.S.C. §924(c) claiming that his conviction as to this offense cannot rest on

the residual clause of Section 924(c)(3)(B) since it is unconstitutionally

vague); Aquino v. United States, 2021 WL 183521 (M.D. Pa. Jan. 19, 2021).


                                       8
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 9 of 24



     The court will now consider the merits of Robinson’s instant claim

based on Davis.

     As the court in Milan, 2020 WL 6682535, *2, explained:

     Under Section 924(c)(1)(A), enhanced punishments apply for any
     individual who uses, carries, brandishes, or discharges a firearm
     “during and in relation to any crime of violence.” The length of the
     mandatory minimum sentence depends on whether the defendant
     uses, carries, or possesses the firearm (5 years); brandishes the
     firearm (7 years); or discharges the firearm (10 years). 18 U.S.C.
     §924(c)(1)(A)(i)-(iii). The law further defines a “crime of violence” as a
     felony that: “(A) has as an element the use, attempted use, or
     threatened use of physical force against the person or property of
     another or; (B) that by its nature, involves a substantial risk that
     physical force against the person or property of another may be used
     in the course of committing the offense.” 18 U.S.C. §924(c)(3). “These
     clauses are known as the ‘elements clause’ and the ‘residual clause,’
     respectively.” United States v. Robinson, 844 F.3d 137, 141 (3d Cir.
     2016).

     In Davis, 139 S.Ct. at 2336, the Supreme Court held that the “residual

clause” of §924(c)(3)(B) was unconstitutionally vague. Thus, a predicate

crime of violence may now qualify only under §924(c)(3)(A), i.e., the

“elements clause.” The government points to the language of the Indictment

which alleged a robbery in violation of 18 U.S.C. §1951(b)(1) served as the

predicate for Robinson’s §924(c) conviction. According to the government,

the crime of violence to which Robinson pled guilty in Count 3 was based on

his role in the actual robbery at the Econo Lodge where the defendants

brandished handguns. As the government explains, (Doc. 170 at 18-19), “the

plain language [of Count 3] of the indictment clearly indicates that the

                                      9
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 10 of 24



predicate offense for the 924(c) charge was interference with commerce by

robbery (i.e. Hobbs Act robbery), in violation of 18. U.S.C. §1951, resulting

from the Econo Lodge robbery incident”, and that based on “the strict

limitations on expanding the legal basis in a returned indictment, the only

possible conclusion is that the charged predicate offense was that which was

plainly stated in the indictment – an actual completed Hobbs Act robbery at

the Econo Lodge – not conspiracy, not attempt, not aiding and abetting, and

not a Hobbs Act robbery based upon Pinkerton liability.” (Id.). The

government also points to paragraph 11 of Robinson’s plea agreement,

(Doc. 66), which contained a Sentencing Guidelines stipulation as to his

admitted conduct regarding the robbery, and states that “during the

commission of the [robbery], firearms were brandished [by the defendant and

his accomplices], and personal property, namely a sum of United States

currency, was obtained from the person or in the presence of an employee

of the Econo Lodge, 1175 Kane Street, Scranton, Pennsylvania, against the

will of the employee, by means of actual and threatened force, and violence,

and fear of injury, immediate or future, to the employee of the Econo Lodge.”

It was further stipulated that “[t]hese facts were foreseeable to the defendant,

who had advance knowledge that his accomplices would use and carry

firearms during and in relation to, and would possess firearms in furtherance

of, the robbery.”


                                      10
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 11 of 24



      Thus, Robinson stipulated and agreed that, prior to the robbery, he

knew his accomplices would “use and carry firearms during [the robbery],

and would “possess firearms in furtherance of” a “crime of violence,”

specifically ‘the interference with commerce by robbery, committed at the

Econo Lodge . . .’” The government further states that this paragraph

indicates that the predicate crime of violence was a “completed Hobbs Act

robbery”, and it was read into the record at Robinson’s guilty plea hearing.

(Doc. 170 at 26-28) (citing October 4, 2016 hearing, N.T. at 10-11, Doc. 162).

      Thus, the government contends that Robinson’s conviction on Count 3

was predicated on a crime of violence under the elements clause of

§924(c)(3)(A) and was not based on the residual clause.

      Robinson maintains that the plain language of the Indictment for the

substantive robbery offense in Count 2 and the §924(c) offense in Count 3

include aiding and abetting, as well as Pinkerton liability.

      The government states that Robinson’s offense of Hobbs Act robbery,

under the categorical approach, constitutes a crime of violence under

§924(c)(3)(A), since such robbery is defined by its common law definition

which does not include threats to intangible personal property.

      Robinson responds by arguing that while Hobbs Act robbery

encompasses the common law definition of robbery, the statutory definition

is broader and that property includes “intangible things of value.” (citing Third


                                       11
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 12 of 24



Cir. Model Crim. Jury Instr. 6.18.1951-5). Robinson contends that under the

categorical approach his §924(c) conviction should be construed as being

based on the least culpable act alleged in Count 3, i.e., aiding and abetting

Hobbs Act robbery or Pinkerton liability. Robinson also contends that since

aiding and abetting Hobbs Act robbery and Pinkerton liability regarding such

robbery do not categorically qualify as crimes of violence under the elements

clause of §924(c), his conviction on Count 3 should be vacated based on the

Davis case.

     As the court in Milan, 2020 WL 6682535, *2 n. 1, noted: 3

     [F]ollowing Davis, courts use the categorical approach to determine
     whether an offense constitutes a crime of violence under the elements
     clause of Section 924(c). Under the categorical approach, courts
     “compare the elements of the statute under which the defendant was
     convicted to the [§924(c)] definition of ‘crime of violence.’” United
     States v. Johnson, 899 F.3d 191, 203 (3d Cir. 2018) (citing United
     States v. Wilson, 880 F.3d 80, 83 (3d Cir. 2018)). In making this
     determination, courts must “look only to the statutory definitions—i.e.,
     the elements—of a defendant’s ... offense, and not to the particular
     facts underlying the conviction.” United States v. Lewis, 720 F.App’x


      3
        Milan was decided after the parties filed their briefs in this case. See
also Phillips v. United States, 2021 WL 134389 (M.D. Pa. Jan. 14, 2021) (this
court denied petitioner’s §2255 motion seeking to vacate his conviction for
violating §924(c) claiming that the Hobbs Act robbery was categorically not
a crime of violence under the elements clause based on the Davis case);
Aquino v. United States, 2021 WL 183521 (M.D. Pa. Jan. 19, 2021) (Upon
consideration of the [] persuasive authorities [from the Third Circuit in Monroe
which “is in accord with the overwhelming weight of authority from other
Circuit Courts of Appeal on this issue”], th[e] Court finds that Hobbs Act
robbery qualifies as a crime of violence under Section 924(c)(3)’s ‘elements
clause.’”) (string citations omitted).
                                      12
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 13 of 24



     111, 114 (3d Cir. 2018), cert. denied, 138 S. Ct. 2013 (2018) (quoting
     United States v. Chapman, 866 F.3d 129, 134 (3d Cir. 2017)). “A crime
     is only a ‘crime of violence’ if ‘the least culpable conduct hypothetically
     necessary to sustain a conviction under the statute’ meets the
     definition.” Id. (citing Wilson, 880 F.3d at 84).

     The definition of Hobbs Act robbery, 18 U.S.C. §1951(b)(1), is:

     The term “robbery” means the unlawful taking or obtaining of personal
     property from the person or in the presence of another, against his will,
     by means of actual or threatened force, or violence, or fear of injury,
     immediate or future, to his person or property, or property in his custody
     or possession, or the person or property of a relative or member of his
     family or of anyone in his company at the time of the taking or obtaining.

     Based on the facts of this case, Robinson’s conviction for Hobbs Act

robbery falls squarely under §924(c)(3)(A), since he, aiding and abetting his

co-defendants, knowingly used, carried, and brandished firearms, in

furtherance of a crime of violence, namely, the interference with commerce

by robbery, when his accomplices used actual and threatened force against

the Econo Lodge employee during the robbery and took the money from the

Lodge. Further, although it was not clear from the Lodge video if Robinson

was one of the robbers who had a handgun, he admitted that he knew his

co-defendants would use and carry firearms during and in relation to, and in

furtherance of, the robbery. (Doc. 104, PSR ¶’s 10-11). As such, Robinson’s

§924(c) conviction was based on the completed Econo Lodge robbery, the

charge he pled guilty to in Count 3.




                                       13
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 14 of 24



      Additionally, during his guilty plea colloquy, Robinson clearly admitted

to his participation in a completed Hobbs Act robbery, and that he knew his

accomplices possessed firearms and that it was foreseeable they would use

the firearms during the robbery. (See Doc. 170 at 28-29, citing October 4,

2016, N.T. 15-17). During Robinson’s guilty plea colloquy, (Id.), the

government summarized the evidence regarding the Econo Lodge robbery,

and stated, in relevant part, as follows:

      On February 13, 2016, an armed robbery was committed at the Econo
      Lodge on Kane Street in Scranton . . . . According to the [hotel] desk
      clerk victim, three black males entered the [hotel] and robbed him at
      gunpoint. According to the clerk, at least some of the suspects were
      brandishing firearms [during the incident]. The suspects forced the
      clerk behind the desk and asked him where the safe was located…,
      but [the clerk] told them that he did not have a key to open the safe.
      The suspects continued to threaten the victim and point firearms at him.
      The suspects weren’t able to open the safe, but were able to remove
      approximately $200 from the cash register at the front desk of the hotel.
      The suspects then fled on foot and entered a vehicle. Video
      surveillance from the Econo Lodge depicts the robbery and shows at
      least two of the suspects brandished firearms.

      The government, (Id. at 28, N.T. 16-17)), further stated at the plea

hearing that after police stopped the vehicle and the four occupants fled on

foot, the following transpired:

      Police [] detained Kelvin Robinson, who appeared to be wearing the
      same clothing and distinctive sneakers as one of the robbers depicted
      in the [Lodge] video. In addition, Robinson’s identification was found in
      the abandoned vehicle. Robinson later told police that he had come to
      Scranton from Virginia, with two friends, to visit another individual. At
      some point, all four individuals had discussions about committing a

                                      14
     Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 15 of 24



     robbery. A search of the vehicle resulted in the seizure of four firearms,
     including a Bersa .380 caliber handgun, a High Point .380 caliber
     handgun, a Diamondback 9mm 24 handgun and a Mossberg .22
     caliber rifle. Black clothing, skullcaps, ammunition, and gloves were
     also seized from the vehicle. [T]he evidence would show that Mr.
     Robinson had knowledge . . . that his coconspirators possessed
     firearms and that it was foreseeable to him that firearms would be
     utilized during the commission of the offense.

     After hearing the underlying facts regarding Count 3 during Robinson’s

plea colloquy, the court and the defendant, (Id. at 30-31, N.T. 17-19), had

the following exchange:

     The Court: Mr. Robinson, have you listened carefully and do you
     substantially agree with the government’s rendition of the facts?

     Defendant Robinson: Yes, your Honor.

     The Court: Let me ask you more particularly [with respect to Count 3]
     on February 13, 2016, were you involved with a robbery of the Econo
     Lodge here in Scranton [Pennsylvania]?

     Defendant Robinson: Yes, your Honor.

     The Court: During that time when you were in [the Lodge], did you or
     others who were with you possess guns or firearms, handguns, during
     and in the course of the commission of that robbery?

     Defendant Robinson: Yes, your Honor.

     The Court: Did you know if you did not possess. . . did you know that
     your co-defendants, or the other individuals, if they had with them
     firearms and they were going to possess them or use them during the
     course of the robbery?

     Defendant Robinson: Yes, your Honor.


                                     15
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 16 of 24



      The Court: All right. Did anyone force you or coerce you in any way to
      be part of this activity?

      Defendant Robinson: No, your Honor.

      The Court: Did you do it of your own free will?

      Defendant Robinson: Yes.

     The PSR also noted that “[Robinson] agree[d] with the offense conduct

stated by the government at the guilty plea colloquy.” (Doc. 104, PSR ¶15).

     As the court held in Milan, 2020 WL 6682535, *4, “[g]iven the plain

language of the indictment and the admissions gleaned from the record, the

Court thus finds that the completed [Hobbs Act] robbery properly underlies

Defendant’s Section 924(c) conviction.” “Robinson entered a plea of guilty to

a Section 924(c) charge in which the predicate offense was an actual

completed Hobbs Act robbery of the Econo Lodge, and [] he knew that

firearms were going to be used during the commission of the offense.” (Id. at

31). As such, during his guilty plea colloquy, Robinson admitted to all of the

elements of a completed Hobbs Act robbery at the Econo Lodge.

     In their briefs, the parties stated that following Davis, the Third Circuit

did not yet decide whether Hobbs Act robbery in violation of 18 U.S.C.

§1951(b) qualifies as a crime of violence under the elements clause,

§924(c)(3)(A). (citing United States v. David Copes, C.A. No. 19-1494).

However, after the briefs were filed, the Third Circuit issued a non-


                                      16
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 17 of 24



precedential opinion addressing whether Hobbs Act robbery qualifies as a

crime of violence for purposes of §924(c) in United States v. Monroe, ---

Fed.Appx.---, 2021 WL 50161 (3d Cir. Jan. 6, 2021).

      First, in Monroe, id. at *1, the Third Circuit held that “[a]fter Davis, all

cases analyzed under the elements clause must apply the categorical

approach.” The Court then considered the defendants’ (Copes and Monroe)

argument that “Hobbs Act robbery is … no longer a crime of violence under

18 U.S.C. §924(c) because §924(c)(3)(B) is unconstitutionally vague”, and

that “their convictions under §924(c)(3) must be vacated because Hobbs Act

robbery does not satisfy the elements clause.” In particular, the defendants

“argue that Hobbs Act robbery does not qualify as a crime of violence

because Hobbs Act robbery can be committed without the ‘use, attempted

use, or threatened use of physical force.’” Id.

      The Third Circuit held that “Hobbs Act robbery is still a crime of violence

under the ‘elements prong’ of §924(c) because Hobbs Act robbery satisfies

§924(c)(3)(A) using the categorical approach.” Id. The Court explained:

      Hobbs Act robbery is defined, in relevant part, as “the unlawful taking
      or obtaining of personal property from the person or in the presence of
      another, against his will, by means of actual or threatened force, or
      violence, or fear of injury, immediate or future, to his person or
      property.” Section 924(c)(3)(A) defines a “crime of violence” as a felony
      offense that “has as an element the use, attempted use, or threatened
      use of physical force against the person or property of another.”

Id. (citation omitted).

                                       17
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 18 of 24



      Additionally, the government points out that several other circuits,

namely, ten circuits, have found that Hobbs Act robbery is categorically a

crime of violence. (Doc. 170 at 20-21) (citing United States v. Garcia-Ortiz,

904 F.3d 102 (1st Cir. 2018); United States v. Hill, 890 F.3d 51 (2d Cir. 2018);

United States v. Mathis, 932 F.3d 242, 265-66 (4th Cir. 2019); United States

v. Buck, 847 F.3d 267, 274-75 (5th Cir. 2017); United States v. Gooch, 850

F.3d 285, 292 (6th Cir. 2017); United States v. Fox, 878 F.3d 574, 579 (7th

Cir. 2017); United States v. Jones, 919 F.3d 1064, 1072 (8th Cir. 2019);

United States v. Dominguez, 954 F.3d 1251, 1258-62 (9th Cir. 2020) (holding

that [under the categorical approach] both Hobbs Act robbery and attempted

Hobbs Act robbery are crimes of violence under §924(c) and, noting that “[a]ll

of our sister circuits have considered this question too, and have held that

Hobbs Act robbery is a crime of violence under the elements clause.”) (string

citations omitted); United States v. Melgar-Cabrera, 892 F.3d 1053, (10th Cir.

2018); In re St. Fleur, 824 F.3d 1337, 1341 (11th Cir. 2016); United States v.

St. Hubert, 909 F.3d 335, 351-53 (11th Cir. 2018)).

      Robinson, like his co-defendants, argues that Hobbs Act robbery does

not qualify as a crime of violence under the elements clause since it can also

be completed by taking property from another by threatening to do damage

to intangible property. The defendants argue that Hobbs Act robbery is not

categorically a crime of violence under the §924(c) elements clause since it


                                      18
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 19 of 24



is possible to commit it without the use of force when the defendant threatens

to do damage to intangible property or seeks property that is not possessed

by the victim. However, in Monroe, 2021 WL 50161, *1-2, the Third Circuit

found no merit to a similar argument and stated:

     Copes and Monroe argue that the least culpable conduct necessary to
     commit Hobbs Act robbery does not meet the 924(c)(3)(A) definition.
     They present various non-violent hypotheticals as alternative means of
     committing Hobbs Act robbery through fear of injury to intangible
     property: making a restauranteur hand over money by threatening to
     scream rat in front of customers, making a shareholder hand over a
     wallet by threatening to start a boycott of the company on social media,
     or threatening pecuniary injury. These hypotheticals misconstrue the
     Hobbs Act robbery definition, and they misconstrue the definition of
     “physical force” under Section 924(c)(3)(A).

     Initially, we note that the defendants’ hypotheticals do not present
     “more than the application of legal imagination.” They do not point to
     any cases where courts have applied Hobbs Act robbery in the manner
     hypothesized. Moreover, their failure to do so is not surprising. Their
     hypotheticals do not constitute the type of “injury” contemplated by the
     “fear of injury” included in Hobbs Act robbery. We have previously
     accepted dictionary definitions of “injure” to mean “to inflict bodily hurt
     on” or “[t]o do harm to, damage, or impair. To hurt or wound, as the
     person.” We have concluded that these definitions “necessarily
     threaten[ ] the use of physical force.” Thus, “‘fear of injury’ cannot occur
     without at least a threat of physical force” sufficient to satisfy the
     elements clause for the “crime of violence” definition. In addition, there
     is evidence that “Congress intended the ‘physical force’ element to be
     satisfied by ... fear of injury.”

(internal citations and footnotes omitted).

     The court finds that the recent Monroe case as well as the above cited

cases by the government from the ten other circuits to be persuasive and

                                      19
        Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 20 of 24



concurs with their findings that Hobbs Act robbery is categorically a crime of

violence under the elements clause. As the government indicates, “[t]he

authority offered by the defense in support of []his proposition appear to be

cases where the defendants were prosecuted for Hobbs Act extortion, rather

than Hobbs Act robbery.” (Doc. 170 at 22-23) (citing Scheidler v. National

Organization of Women, Inc., 537 U.S. 393, 404-05 (2003); United States v.

Local     560   of   the   Int’l   Brotherhood   of   Teamsters,   Chauffeurs,

Warehousemen, and Helpers of America, 780 F.2d 267, 281 (3d Cir. 1986)).

In any event, the court does not find Robinson’s argument to be convincing.

See United States v. Walker, 473 F.3d 71, 78 (3d Cir. 2007) (“Congress’s

‘overriding purpose’ in passing Section 924(c) ‘was to combat the increasing

use of guns to commit federal felonies.’ The chief sponsor of this provision

explained that ‘the provision seeks to persuade the man who is tempted to

commit a Federal felony to leave his gun at home.’”) (internal citations

omitted). See also Monroe, 2021 WL 50161, *2 (the Third Circuit stated that

“[defendants] use the wrong definition of physical force under §924(c)(3)(A)”,

and that “[t]he Supreme Court has concluded that ‘physical force’ means

violent force—that is, force capable of causing physical pain or injury to

another person.’”) (citations omitted).




                                        20
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 21 of 24



     Moreover, the Hobbs Act definition of “robbery” tracks the common law

definition of robbery. As comparison, the government, (Doc. 170 at 25),

explains as follows:

     In a recent case interpreting the elements clause of the Armed Career
     Criminal Act (ACCA), 18 U.S.C. §924(e)(2)(B)(i), the Supreme Court
     held that Florida’s robbery statute met the common law definition of
     robbery. Stokeling v. United States, 139 S.Ct. 544 (2019). The Court
     found that common law robbery requires only so much force as may
     be necessary to overcome the resistance of the victim, no matter how
     slight that resistance might be. Id. at 550. Significantly, the Court went
     on to find that common law robbery falls within the elements clause of
     the ACCA predicate offense. Id. The Hobbs Act elements clause, 18
     U.S.C. §924(c)(3)(A), tracks the ACCA’s elements clause, 18 U.S.C.
     §924(e)(2)(B)(i). Since the Supreme Court found that common law
     robbery meets the elements clause for the ACCA, a more-than-fair
     inference can be drawn that Hobbs Act robbery also falls within the
     elements clause of Section 924(c)(3)(A).

     As such, the court finds that Robinson was convicted of Hobbs Act

robbery and that this offense is a crime of violence under elements clause,

18 U.S.C. §924(c)(3)(A). See Monroe, 2021 WL 50161, *2 (“When applying

the appropriate ‘fear of injury’ definition outlined above to the correct

definition of physical force, Hobbs Act robbery is clearly a crime of

violence.”); Phillips v. United States, 2021 WL 134389; Aquino v. United

States, 2021 WL 183521. Thus, post-Davis, Robinson’s conviction and

sentence on Count 3 remain valid.

     In the alternative, Robinson argues that attempted Hobbs Act robbery

or robbery based upon Pinkerton liability as charged in Count 3 do not qualify


                                     21
      Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 22 of 24



as a crime of violence. However, as explained above, and based on Monroe,

2021 WL 50161, *1-2, Robinson’s §924(c) conviction was based on his

involvement in the completed Hobbs Act robbery and his admission that he

knew his accomplices, who he accompanied into the Lodge, would use and

carry firearms during the robbery at the Econo Lodge. As the government

states, Count 3 did not rest on aiding and abetting or attempted Hobbs Act

robbery, nor did it rest on Pinkerton liability. See Pinkerton v. United States,

328 U.S. 640 (1946). In Pinkerton, the Supreme Court held that a defendant

“may be held responsible for the substantive crimes committed by a co-

conspirator in furtherance of the conspiracy, even if [he] neither participates

in the crimes nor has any knowledge of them.” Milan, 2020 WL 6682535, *4

n. 2 (quoting United States v. Gonzales, 918 F.2d 1129, 1135 (3d Cir. 1990)).

Thus, the court need not consider these alternate contentions of Robinson. 4



      4
        Even if the court considered Robinson’s alternate arguments, it finds
no merit to them. See United States v. McKelvey, 773 Fed.Appx. 74, 75 (3d
Cir. 2019) (non-precedential) (“It does not matter whether [Defendant] was
convicted as a principal or as an aider or abettor to Hobbs Act robbery
because, under the aiding and abetting statute, a person who aids, abets,
[or] counsels the commission of a federal offense is punishable as a
principal.”). As the court in Milan, 2020 WL 6682535, *4 n. 3, noted, “upon
considering whether aiding and abetting Hobbs Act robbery met the statutory
criteria for a crime of violence under Section 924(c)(3)(A), the McKelvey
court reasoned that ‘[a]iding and abetting is not a separate crime, but rather
an alternative charge that permits one to be found guilty as a principal for
aiding or procuring someone else to commit the offense.’” Id. (citing 773 F.
App’x at 75). “The [Third Circuit] thus concluded that a conviction for aiding
and abetting a crime is treated the same as a conviction for the crime.” Id.
                                      22
        Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 23 of 24



        Thus, the court finds no merit to Robinson’s claim in his §2255 motion

and will deny his request to vacate his conviction and sentence on Count 3

of the Indictment. The court also finds that Robinson is not entitled to an

evidentiary hearing because the record conclusively establishes that he is

not entitled to the relief sought in his §2255 motion. See Monroe, 2021 WL

50161, *1-2. Therefore, the court, in its discretion, finds no reason to hold an

evidentiary hearing.



IV.     CERTIFICATE OF APPEALABILITY

        A petitioner may not file an appeal from a final order unless a district or

circuit judge issues a certificate of appealability (“COA”) pursuant to 28

U.S.C. §2253(c). A COA shall not issue unless “the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§2253(c)(2). The petitioner must show that “jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists

could     conclude    the   issues   presented     are   adequate    to   deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327




the Third Circuit then stated that “[b]ecause we have held that where a jury
convicts a defendant of both Hobbs Act robbery and brandishing a gun, the
Hobbs Act robbery conviction qualifies as a crime of violence under the
elements clause, 18 U.S.C. §924(c)(3)(A).” 773 Fed.Appx. at 75 (citations
omitted).
                                         23
           Case 3:16-cr-00064-MEM Document 177 Filed 02/09/21 Page 24 of 24



(2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, a COA

will not issue because Robinson has shown neither the denial of a

constitutional right nor that jurists of reason would disagree with this court’s

resolution of his claims. See Monroe, 2021 WL 50161, *1-2; Aquino v. United

States, 2021 WL 183521, *4.



V.         CONCLUSION

           Based on the foregoing, the court DENIES Kelvin Robinson’s §2255

motion. (Doc. 157). An appropriate order shall follow.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


DATE: February 9, 2021
16-64-04




                                         24
